Case 2:19-cv-00064 Document 1-1 Filed 10/15/19 Page 1 of 12




               Exhibit A
                      Case 2:19-cv-00064 Document 1-1 Filed 10/15/19 Page 2 of 12

Secretary of State
Service of Process
P.O. Box 12079
Austin, Texas 78711·2079


                                   7190 1046 4701 0109 4800
Return Receipt (Electronic)




2020309091-1

A7 Transport Logistics LLC
Registered Agent: Andrejs Mihnevics
7820 Stahl Road
Orient, OH 43146



                                                 CUT I FOLD HERE
              Case 2:19-cv-00064 Document 1-1 Filed 10/15/19 Page 3 of 12

                                 The State of Texas

Service of Process
                                                                              Phone:   512~63-5560
P.O. Box 12079
Austin, Texas 78711-2079
                                                                                  Fax: 512~63-0873
                                                                       Dial 7-1-1 For Relay Services
                                                                                www.sos.texas.gov

                                       Ruth R. Hughs
                                      Secretary of State


September 11, 2019                                                      2020-309091-1

                                                                   Include reference number
A7 Transport Logistics LLC                                           in all correspondence
Registered Agent: Andrejs Mihnevics
7820 Stahl Road
Orient, OH 43146


RE:        MICHELLE MIROSLAVA GOMEZ VS A7 TRANSPORT LOGISTICS LLC ET
           AL
           293rd Judicial District Court Of Maverick County, Texas
           Cause No. 190837802MCV



Dear Sir/Madam,

Pursuant to the Laws of Texas, we forward herewith by CERTIFIED MAIL, return receipt
requested, a copy of the process received by the Secretary of State of the State of Texas on
September 10,2019.

CERTIFIED MAIL #71901046470101094800

Refer correspondence to:

Robert E. Brzezinski
Watts Guerra LLP
4 Dominion Drive, Blvd. 3, Ste. 100
San Antonio, TX 78257

Sincerely,

Service of Process
Government Filings
512-463-1662
GF/mo
Enclosure
           Case 2:19-cv-00064 Document 1-1 Filed 10/15/19 Page 4 of 12




                                                              ....,
CLERK OF THE COURT                             ATTORNEY FOR PLAINTIFF OR PLAINTIFF
LEOPOLDO VIELMA                                BRZEZINSKI ROBERT E.
500 Quarry Street, Suite 5                     4 DOMINION DRIVE, BLDG. 3, STE 100
Eagle Pass, Texas 78852                        SAN ANTONIO, TX 78257 210-447-0500

                                     THE STATE OF TEXAS

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or
your attorney do not file a written answer with the clerk who issued this citation by 10:00 a.m. on
the Monday next following the expiration of twenty days after you were served this citation and
petition, a default judgment may be taken against you. "


A7 TRANSPORT LOGISTICS LLC , BY SERVING THE TEXAS SECRETARY OF STATE.
THE SECRETARY OF STATE SHOULD FORWARDTO ITS REG ISTERED AGENT:
ANDREJS MIHNEVICS, LOCATED AT 7820 STAHL ROAD, ORIENT, OHIO 43146



To, Defendant, Greetings:

        You are hereby commanded to appear by filing a written answer to the Plaintiffs Original
Petition and Request for Disclosure at or before 10:00 a.m. of the Monday next after the
expiration of twenty days after the date of service of this citation before the Honorable MARIBEL
FLORES of the 293rd Judicial District Court of Maverick County, Texas at the Court House of
said County in Eagle Pass, Texas.
        Said Plaintiffs Petition was filed in said court on August 27, 2019 in this case , numbered
19-08-37802-MCV on the docket of said court, and styled, MICHELLE MIROSLAVA GOMEZ
VS A7 TRANSPORT LOGISTICS, LLC ETAL.
        The nature of Plaintiff's demand is fully shown by a true and correct copy of Plaintiffs
Original Petition and Request for Disclosure accompanying this citation and made a part of
hereof.
        The officer executing this writ shall promptly serve the same according to requirements
of law, and the mandates thereof, and make due return as the law directs.
                Issued and given under my hand and seal of said Court at Eagle Pass, Texas
this the Third day of September, 2019

                                    Leopoldo Vielma, Clerk
                                    293 Judicial District Court
                                    Maverick County, Texas


                                                                         Deputy


                                      SHERIFF'S RETURN
                                                                      ~09091
       Came to hand on the            day of                                   , 20_ _,
at               O'clock _M., and EXECUTED by delivering to each of the within named
          Case 2:19-cv-00064 Document 1-1 Filed 10/15/19 Page 5 of 12




defendants, in person, a true copy of this Citation, together within the accompanying true and
correct copy of the Plaintiff's Petition. At the following times and places to-wit:
        Name                                   MO.            DAY          20       TIME._ __
AND NOT EXECUTED because

                                                    ------Sherriff I Constable Pet
                         I                           ------County

                                                   By: ~~---:~~~---Deputy
As to DEFENDANT:--------                           Sherriff I Deputy Constable

                                                          OR                           Private
MO. _ _ _ DAY _ _ 20_ _ TIME _ __                         (Private Process Server must
                                                          Complete Verification Form)




                         ,
                  Case 2:19-cv-00064 Document 1-1 Filed 10/15/19 Page 6 of 12




i
                                                 OFFICER'S RETURN
    <_CaseNum_>                         <_CourtDesc_>
    <_Style_>

    ADDRESS FOR SERVICE:
    <_Address_>

    came to hand on the _ _ day of                         20_. At _ _ , o'clock _.m, and executed In
    - - - - - - - C o u n t y , Texas by delivering to each of the within named defendants In person a true copy of
    this Citation with the date of delivery endorsed thereon, together with accompanying copy of the <_EventDese_>. At
    the following times and places, to-wit:
     Name                                Date/Time                          Place, Course and Distance from Courthouse

    And not executed as to the defendant(s).,_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

    The diligence used In finding said defendant(s) being:

    And the cause or failure to execute this process Is:

    And the Information received as to the whereabouts of said defendant(s) being:


    FEES:
    SERVING Petition and Copy      $_ __
    Total                           $_ __
                                                                             ------------'Officer
                                                                             ---------..J       County, Texas
                                                                             By:._ _ _ _ _ _ _ _ ___, Deputy

                                                                                                   Affiant

    Complete IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE. OR CLERK OF THE COURT.
    In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall
    Sign the return. The signature Is not required to be verified. If the return Is signed by person other than a sheriff,
    Constable or the clerk of the court, the return shall be signed under penalty of perjury and contain the following
    Statement:
    "My name Is   ----------..J                     my date of birth Is --------..J                 and my address Is
                        (First, Middle, Last)

    {Street, City, Zip)
    I DECLARE UNDER PENALTY OF PERJURY THAT THE FORGOING IS TRUE AND CORRECT.
    Executed I n - - - - - - - County, State of _ _ _..~on the _ _ _ _ day of _ _ _ _ _ _ _ _.



                                                                                                 Declarant/authorized Process
    Server


                                                                                               (ld #I expiration of certification)
                                                                         l.oiV\o~l Ulll\oGIIJ I IIV\1 Q~


               Case 2:19-cv-00064 Document 1-1 Filed 10/15/19       Page 8/27/2019
                                                                         7 of 12 4:15PM
                                                                         Leopoldo Vielma, District Clerk
                                                                         Maverick County, Texas
                                                                         By: Liz Bueno Escamilla, Deput

                          CAUSE NO. 19-08-37802-MCV

MICHELLE MIROSLAVA GOMEZ,                     §          IN THE DISTRICT COURT
Plaintiff,                                    §
                                              §
                                              §
vs.                                           §       293RD JUDICIAL DISTRICT
                                              §
                                              §
A7 TRANSPORT LOGISTICS LLC                    §
AND                                           §
MIKHAIL YURYEVICH MOSHKOLA,                   §
Defendants.                                   §          MAVERICK COUNTY, TEXAS

      PLAINTIFF'S ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

        Plaintiff, Michelle Miroslava Gomez, files her Original Petition and Requests for

Disclosure against Defendants A7 Transport Logistics LLC and Mikhail Yuryevich

Moshkola, and in support thereof would respectfully show unto the Court the following:

                                              I.
                                      DISCOVERY TRACK

        1.1      Plaintiff intends to conduct discovery pursuant to a Level Three Discovery

Control Plan in accordance with Rule 190.4 of the Texas Rules of Civil Procedure, and

will seek an agreed Order or other Court Order to this effect.

                                              II.
                                           PARTIES

         2.1     Plaintiff, Michelle Miroslava Gomez, resided in Eagle Pass, Maverick

County, Texas at the time of the incident in question.

        2.2      Defendant, A7 Transport Logistics LLC (hereinafter "A7 Transport''), is a

foreign corporation duly organized pursuant to the laws of the State of Ohio that does

business throughout the United States, including conducting business in Texas. A7

Transport does not appear to actively have a Texas Registered Agent for service in Texas

and thus may be served through the office of the Texas Secretary of State in accordance
                                                                          '-IID\o" Ulll\oAIIJ' I IIVY   Q'
              Case 2:19-cv-00064 Document 1-1 Filed 10/15/19 Page 88/27/2019
                                                                    of 12 4:15PM
                                                                          Leopolda Vielma, District Clerk
                                                                          Maverick County, Texas
                                                                          By: Liz Bueno Escamilla, Deput

with Texas Business Organizations Code § 5.251 and/ or Texas Civil Practice and

Remedies Code § 17.044. The Secretary of State should send this pleading to A7

Transport's Registered Agent, Andrejs Mihnevics, located at 7820 Stahl Road, Orient,

Ohio43146.

        2.3     Defendant, Mikhail Yuryevich Moshkola, is a resident of Sarasota Country,

Florida. Defendant Mikhail Yuryevich Moshkola may be served with process at 3211

Oporto Street, North Port, Florida 34287.

                                              III.
                                      Venue and Jurisdiction

        3.1      Venue is proper in Maverick County, Texas pursuant to Tex. Civ. Prac. &

Rem. Code § 15.002(a)(1) because Maverick County is the county in which all or a

substantial part of the events or omissions giving rise to the claim occurred. Venue is

proper as to all of Plaintiff's claims against all Defendants under Texas Civil Practice and

Remedies Code § 15.005 because all of Plaintiff's claims arise from the same transaction
or occurrence or series of transactions or occurrences.

        3.2      This Court has subject matter jurisdiction because the amount sought

herein exceeds the minimum jurisdictional limits of the Court.

        3.3      Pursuant to TRCP 47, Plaintiff seeks monetary damages in excess of
$1,000,000.00.

        3.4      The Court has specific jurisdiction over both Defendant A7 Transport and

Defendant Moshkola because they each purposefully directed activities to Texas, have

purposefully availed themselves to the benefits and privileges of conducting business in

Texas, and the claims made in this lawsuit arise foreseeably from the direction of those
activities to Texas by the Defendants. It is foreseeable that each Defendant that the

purposeful direction of their activities to the State of Texas would result in a lawsuit

Plaintiffs Original Petition and Requests for Disclosure                              Page 2 of 6
                                                                             I.UJ\o~IUIII\oGIIJ   I IIV\.1   a~


              Case 2:19-cv-00064 Document 1-1 Filed 10/15/19 Page           98/27/2019
                                                                               of 12 4:15PM
                                                                             Leopoldo Vielma, District Clerk
                                                                             Maverick County, Texas
                                                                             By: Liz Bueno Escamilla, Deput

arising from those activities in Texas. The exercise of personal jurisdiction over both

Defendants comports with due process and traditional notions of fair play and

substantial justice because both Defendants' actives made it reasonable for them to expect

to be brought into a Texas court to face a lawsuit arising out of those activities. To the

extent necessary, the exercise of personal jurisdiction over both Defendants comports

with the Texas Long-Arm statute and does not offend traditional notions of fair play and

substantial justice.

        3.5     Although Plaintiff seeks damages in an amount exceeding $75,000, federal

courts lack jurisdiction over this suit. Plaintiff's claims raise no federal question. Plaintiff

seeks no relief under a federal law, statute, regulation, treaty, or constitution, nor do

Plaintiff's rights to relief necessarily depend on the resolution of a substantial question of

federal law. Thus, removal would be improper.

                                                    IV.
                                         BACKGROUND FACTS

        4.1      According to the crash report, on October 5, 2018, at approximately 8:08

a.m., Plaintiff was traveling northbound in the inside lane of the 2200 block of North

Veterans Boulevard in Eagle Pass, Texas. At the same time, Defendant Moshkola, acting

in the course and scope of his employment with A7 Transport, was facing west within a

private driveway attempting to enter North Veterans Boulevard to travel southbound.

Suddenly and without warning, Defendant Moshkola, failing to yield the right of way to

Plaintiff, pulled out and caused the subject crash, severely injuring Plaintiff.

  CAUSES OF ACTION AGAINST DEFENDANTS A7 TRANSPORT LOGISTICS
             LLC AND MIKHAIL YURYEVICH MOSHKOLA

                                                     v.
                              NEGLIGENCE AND VICARIOUS LIABILITY




Plaintiff's Original Petition and Requests for Disclosure                                Page3 of6
                                                                             &..I'D'-" UIII'-DIIJ I IIID\1   a'
                                                                  8/27/2019
             Case 2:19-cv-00064 Document 1-1 Filed 10/15/19 Page 10 of 12 4:15PM
                                                                             Leopoldo Vielma, District Clerk
                                                                             Maverick County, Texas
                                                                             By: Liz Bueno Escamilla, Deput

       5.1      Defendant A7 Transport and Defendant Moshkola committed actions of

omission and commission, which collectively and severally constituted negligence. That

negligence proximately caused the crash in question and Plaintiff's damages.

       5.2      Defendant A7 Transport and Defendant Moshkola owed a duty to Plaintiff

to exercise ordinary care. Defendant A7 Transport and Defendant Moshkola's acts or

omissions of negligence include, without limitation, one or more of the following:

                a)      Operating a vehicle on a public roadway while failing to keep a
                        proper lookout;

                b)      Failing to yield the right of way;

                c)      Failing to safely operate the subject vehicle; and

                d)      Failing to pay attention to attendant traffic and driving conditions.

        5.3     Defendant A7 Transport is liable for the conduct of Defendant Moshkola

under the doctrine of respondeat superior. Defendant Moshkola was employed by

Defendant A7 Transport as its authorized agent, servant, and/ or employee on the date

in question. Defendant A7 Transportation is vicariously liable for Moshkola' s negligence

because Defendant Moshkola was acting in furtherance of the business of Defendant A7

Transport and was in the course and scope of his employment or agency with Defendant

A7 Transportation at the time of the collision.

                                              DAMAGES

                                                    VI.
                                          ACTUAL DAMAGES

        6.1     As a result of the subject crash, Plaintiff has suffered in the past, and will

likely suffer in the future, damages including physical pain and suffering, mental

anguish, physical impairment, disfigurement, lost earnings, loss of earning capacity, and




Plaintiff's Original Petition and Requests for Disclosure                                  Page 4 of6
                                                                               &..IIIJ\•LIUIIIIUGII1 I IU:JU G~

              Case 2:19-cv-00064 Document 1-1 Filed 10/15/19 Page              8/27/2019
                                                                              11  of 12 4:15 PM
                                                                               Leopoldo Vielma, District Clerk
                                                                               Maverick County, Texas
                                                                               By: Liz Bueno Escamilla, Deput

reasonable and necessary medical expenses. Those damages were proximately caused by

the negligence of the Defendants.

                                                   VII.
                        PRE·JUDGMENT AND POST· JUDGMENT INTEREST

       7.1       Plaintiff seeks pre-judgment and post-judgment interest at the maximum

legal rate.
                                                   VIII.
                                             JURY DEMAND

        8.1      Plaintiff requests a jury trial and tenders the requisite jury fee.

                                                    IX.
                                       CONDITIONS PRECEDENT

        9.1     Pursuant to Rule 54 of the Texas Rules of Gvil Procedure, all conditions

precedent to Plaintiff's rights to recover herein and to Defendants' liability have been

performed or have occurred.
                                                     X.
                                     REQUESTS FOR DISCLOSURE

        10.1     Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendants are

required to disclose, within fifty (50) days of service of this request, the information and

material described in the Texas Rules of Civil Procedure 194.2(a)-(l).

                                                    XI.
                                                 PRAYER

        11.1     WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants

be cited to appear and answer herein, that this cause be set down for a trial before a jury

and that Plaintiff recovers judgment of and from the Defendants for their actual and

exemplary damages, in such an amount as the evidence may show and the jury may
determine to be proper, together with pre-judgment and post-judgment interest, costs of



Plaintiff's Original Petition and Requests for Disclosure                                    Page 5 of6
                                                                                         8/27/2019 4:15PM
                    Case 2:19-cv-00064 Document 1-1 Filed 10/15/19 Page 12Leopoldo
                                                                           of 12 Vielma, District Clerk
                                                                                         Maverick County, Texas
                                                                                         By: Liz Bueno Escamilla, Deput

      suit, and other and such further relief to which she may justly show herself entitled

      whether at law or in equity.

                                                              Respectfully Submitted,

                                                              WATIS GUERRA LLP
                                                              4 Dominion Drive, Bldg. 3, Ste. 100
                                                              San Antonio, Texas 78257
                                                              Telephone: 210.447.0500
                                                              Facsimile: 210.447.0501

                                                         By: Is/ Robert E. Brzezinski
                                                            FRANCISCO GUERRA, IV
                                                            State Bar No. 00796684
                                                            fguerra@wattsguerra.com
                                                            ROBERT E. BRZEZINSKI
                                                            State Bar No. 00783746
                                                            rbrzezinski@wattsguerra.com
                                                              ERIN J. ROGIERS
                                                              State Bar No. 24083597
                                                              erogiers@wattsguerra.com

                                                             And

                                                             MICHAEL MILLER
                                                             State Bar No. 00788060
                                                             mmiller@michaelmillerlaw.com
                                                             LAW OFFICES OF MICHAEL MILLER    pC
                                                             926 Chulie Drive                ' · ·
                                                             San Antonio, Texas 78216
                                                             Telephone: 210.225.6666
                                                             Facsimile: 210.225.2300

                                                             AITORNEYS FOR PLAINTIFF




Plaintiff's Ori .
              gmaJ Petition and R
                                    equests for Disclosure
